Citation Nr: 1309068	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  07-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from February 1964 to August 1964 and from May 1968 to June 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO). 

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


REMAND

In January 2011, the Board remanded the Veteran's claim for entitlement to service connection for posttraumatic stress disorder.  The claim was remanded with instruction for the Veteran's reported stressors to be thoroughly investigated and for the Veteran to be afforded a VA examination.  A review of the record reveals that the Board's instructions were only partially completed.  In particular, the Board required the RO to contact the appropriate authorities at Fort Carson, Colorado, and request that they state whether casualties from Vietnam were treated at a hospital on base between November 1968 and April 1969.  Following the remand, in January 2011, a VA representative contacted a source at Fort Carson to inquire as to whom the request for information related to Vietnam casualties should be directed.  According to the Report of Contact, the Fort Carson representative instructed VA to send the request to the Evans Army Community Hospital Correspondence Office in Fort Carson, Colorado (hereinafter referred to as "Evans Army Hospital").  

The claims file includes a copy of a January 2011 letter sent to Evans Army Hospital requesting verification that "casualties from Vietnam were treated at a hospital at Fort Carson between November 1968 and April 1969."  In January 2011, VA also submitted a request through the PIES system, which was a "C01" request.  This requested active duty inpatient records for casualties from Vietnam at Evans Army Community Hospital in Carson, Colorado.  

In March 2011, Evans Army Hospital submitted a response, which indicated that the "Veteran's Medical Record is retired" and notified VA to request it from the National Personnel Records Center.  Later, in April 2011, Evans Army Hospital again responded with a form letter indicating "[t]here is no electronic and/or hard copy medical records or visits for this patient."  Moreover, the April 2011 PIES response shows that searches of  Evans Army Hospital yielded no records for 1968 and 1969.  The RO, however, had not requested records of the Veteran, or searches of the Evans Army Hospital itself.  Rather, it had requested a confirmation that Vietnam casualties were treated at a facility at Fort Carson in 1968 and 1969.  This question was not answered by either Evans Army Hospital or by the PIES response.

Following these responses, VA mailed the Veteran a letter in April 2011 notifying him that they were "unable to obtain [his] information regarding whether or not casualties from Vietnam were treated at Fort Carson, Evans Army Community Hospital" and that they "attempted to obtain [his] records from Fort Carson, Evans Community Hospital."  In October 2011, VA sent the Veteran a second letter indicating that it has "been unable to obtain [his] November to December 1968 inpatient clinical records from the Evan[s] Army Community Hospital, Fort Carson, CO."  A November 2011 Memorandum of Unavailability of Federal Records was then added to the claims file.  This document reports that Veteran inpatient records were requested from Evans Army Hospital, and that no such records were located.

In sum, VA initiated the post-remand development properly in that it requested from a Fort Carson representative the proper contact for developing the requisite information.  However, the post-remand development progressed as though it was a development of evidence of the Veteran's treatment at Evans Army Hospital.  That is indeed not the case.  The Veteran has never suggested that he was treated at Evans Army Hospital, and, in fact, the record shows that he was assigned as a National Guardsman to the 69th Infantry Brigade Medical Detachment at Fort Carson, Colorado, and was treated in a clinic on base, and that he received further treatment at the Fitzsimons Hospital in Denver, Colorado.  The Board instructed VA to determine whether Vietnam casualties were treated at a Fort Carson, Colorado, medical facility between November 1968 and April 1969.  It is unclear why the RO developed the claim as though it was seeking evidence of the Veteran's treatment at Evans Army Hospital.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand for corrective action is required.  Id.  

Furthermore, because the Veteran has reported seeing Vietnam casualties at a hospital while stationed at Fort Carson, and because further review of the record reveals that the Veteran actually was treated at the Fitzsimons Hospital in Denver, the remand development should also include a determination as to whether Vietnam casualties were treated at the Fitzsimons Hospital in Denver.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appropriate authorities at both Fort Carson, Colorado, and Fitzsimons Army Hospital in Denver Colorado, and request that they state whether casualties from Vietnam were treated at a hospital on the Fort Carson base or at the Fitzsimons Army Hospital between November 1968 and April 1969.   If the appropriate authorities at Fort Carson or at Fitzsimons Army Hospital are unable to provide the specific information requested, they must be asked to direct the RO to any additional appropriate sources.  The RO must make clear that it is not seeking confirmation of the Veteran's treatment, but that it is seeking confirmation of treatment of Vietnam casualties during that time.  All documentation received by the RO with respect to verification of the Veteran's stressor must be associated with the claims file. 

2.  After the above development has been completed, the Veteran's claim for service connection for posttraumatic stress disorder must be readjudicated.  If the claim remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

